Citation Nr: 1136614	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  07-09 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for traumatic degenerative joint disease of the left long (third) finger, status post partial amputation.

2.  Entitlement to an evaluation in excess of 10 percent for scars, left long (third) finger.

3.  Entitlement to a compensable evaluation for traumatic degenerative joint disease of the left ring (fourth) finger, status post amputation through the distal interphalangeal joint.

4.  Entitlement to a compensable evaluation for scar, left ring (fourth) finger.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to November 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  The Veteran is right handed.

2.  The Veteran's traumatic degenerative joint disease of the left long (third) finger, status post partial amputation, has been manifested by a normal range of motion in the distal interphalangeal (DIP) joint, proximal interphalangeal (PIP) joint, and metacarpophalangeal (MCP) joint; decreased dexterity and strength; no ankylosis or limitation of other fingers; no more than slight overall interference with function of the left hand; and complaints pain, decreased dexterity and strength.

3.  The Veteran's scars, left long (third) finger, are manifested by a 3 centimeters (cm.) long scar over the PIP joint, which is tender to palpation, adherent and superficial; and a scar on the pad of the finger, which is hardened, with skin peeling off, and with deformed and hardened nail and cuticle.  These scars are not shown to cause any limitation of motion.

4.  The Veteran's traumatic degenerative joint disease of the left ring (fourth) finger, status post amputation through the DIP joint, has been manifested by a full range of motion of the PIP and MCP joints; no tenderness, redness or swelling; decreased dexterity and strength; no ankylosis or limitation of other fingers; no more than slight overall interference with function of the left hand; and complaints pain, decreased dexterity and strength.

5.  The Veteran's scar, left ring (fourth) finger, is non-tender, non-adherent, and does not cause any limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for traumatic degenerative joint disease of the left long (third) finger, status post partial amputation, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5010, 5229 (2010).

2.  The criteria for an evaluation in excess of 10 percent for scars, left long (third) finger, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

3.  The criteria for a compensable evaluation for traumatic degenerative joint disease of the left ring (fourth) finger, status post amputation through the DIP joint, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5156, 5230 (2010).  

4.  The criteria for a compensable evaluation for scar, left ring (fourth) finger, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.118, Diagnostic Code 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO's July 2005 and March 2006 letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records, as well as his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Recently, the RO scheduled the Veteran for a VA examination of the hands, thumbs, and fingers in October 2009 to determine the severity of his service-connected left third and fourth finger disabilities.  This VA examination was performed by a VA physician that had reviewed the Veteran's claims file, reviewed the history of this condition with the Veteran, examined the Veteran, and included rationales for the conclusions reached therein.  The Board therefore concludes that this examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Veteran has not claimed that this examination was inadequate.  Id.  Moreover, additional VA examinations addressing these conditions were previously conducted in July 2005 and February 2007.  Finally, there is no sign in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Goober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

In this case, the Veteran is seeking increased evaluations for his service-connected traumatic degenerative joint disease of the left long (third) finger, status post partial amputation; scars, left long (third) finger; traumatic degenerative joint disease of the left ring (fourth) finger, status post amputation through the DIP joint; and scar, left ring (fourth) finger.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2; Peyton v. Lewinski, 1 Vet. App. 282 (1991).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran served on active duty in the Navy from June 1967 to November 1968.  His service treatment records reflect that he injured the third and fourth fingers of his left hand when a hatch fell on them in July 1967.  A July 1967 hospitalization report noted that physical examination of the Veteran's left hand revealed a partial amputation of the distal phalanx of the middle (third) finger, with dorsal laceration of the finger proximal to this site; and loss of distal phalanx of the ring (fourth) finger, with avulsion of some skin over the bursa of the finger.  The Veteran remained hospitalized for 61 days, and was discharged with a diagnosis of traumatic amputation of the tips of the left middle and ring fingers.  The report noted that the Veteran's fingers were healing well, that he exhibited good hand function, and that he was returned to duty, fit for same.

In October 1972, the RO issued a rating decision granting service connection at a 10 percent initial evaluation for traumatic amputation through DIP joint, left ring (fourth) finger, and injury to the tip of the left middle (third) finger.  

In June 2005, the Veteran filed his present claim seeking an increased evaluation for his service-connected left long and ring finger disorders.

In July 2005, a VA examination for the hand, thumb, and fingers was conducted.  The examination report noted the Veteran's history of an injury to his left third and fourth fingers.  As for his left long (third) finger, the Veteran reported having aching pain, normally rated 2 out of 10 in severity, in the middle and distal phalange joints.  During flare ups, which occurred mostly during cooler weather, he reported pain rising up to a burning 8 out of 10.  The Veteran also indicated that the left long finger tip was hard, with partial numbness, and that it was sore when the skin peels.  He denied any decreased range of motion or swelling in the left long (third) finger.  As for his left ring (fourth) finger, the Veteran denied any pain or flare ups, and also reported that objects will fall through his fingers.  

Physical examination of the left long (third) finger revealed MCP joint motion from 0 to 90 degrees of flexion; PIP joint motion from 0 to 110 degrees of flexion; and DIP joint motion from 0 to 70 degrees of flexion.  The report noted that the tip of the left long finger could touch the transverse crease of the palm.  Physical examination of the left ring (fourth) finger revealed MCP joint motion from 0 to 90 degrees of flexion; and PIP joint motion from 0 to 110 degrees of flexion.  The report noted that the DIP joint was absent, and that the tip of the left ring finger could not reach the transverse crease of the palm due to amputation, leaving a gap of 1.25 inches.  The report noted that strength of the fingers was normal and was 5/5 in all fingers against resistance.  The report also noted that the range of motion of the joints in the left hand was full and non-painful during the examination, grip strength was normal, and that there was no pain on fatigue or lack of endurance shown on repetitive movement.  X-ray examination of the left third and fourth fingers revealed status post amputation changes, left ring finger, and degenerative changes involving the joints, left third and fourth fingers.  

In November 2005, the Veteran filed a statement indicating that his left long (third) finger was almost completely severed at the tip during service, and that it had sloughed off about half of it due to lack of circulation.  The Veteran also reported having scar tissue on his left long (third) finger, and that this condition was very painful during cold weather and whenever he lifts something heavy that impinges along the scar.  

In February 2007, a VA examination for scars was conducted.  The examination report noted the Veteran's history of an injury to his left long (third) and ring (fourth) fingers when a deck hatch was closed on them in July 1967.  The Veteran reported that his left long (third) finger was more troublesome, that the radial side on the tip of the finger was very hard, and that the ulnar side was very sensitive, causing sharp shooting pain whenever he hits the end of the finger.  He reported that skin over the scar on the finger pad sloughs off and peels off several times a year.  He also reported dull achy pain in the long (third) finger during cold weather, and that the nail on this finger was deformed and splits and separates from the finger.  As for his left ring (fourth) finger, the Veteran denied any pain or flare ups.  The Veteran reported that his fingers do not interfere with gripping, but that objects will fall through his fingers.  

Physical examination of the left long (third) finger revealed it slender, distally, with the tip of the finger deformed and hard.  The report noted tenderness to palpation on the ulnar side of the pad of the left long finger.  The report also noted that there was a scar over the PIP joint measuring 3 centimeters, which was tender to palpation, adherent and superficial, and a scar on the pad of the finger was hardened, with skin peeling off at the scar, and that the nail and cuticle were deformed and hard.  Range of motion testing revealed no limitation of flexion of the DIP, PIP, and MCP joints, and there was poor capillary refill on the distal end of the left long (third) finger.  

Physical examination of the left ring (fourth) finger revealed amputation through the DIP joint.  The report noted that there was no swelling or tenderness, and a scar on the left ring finger was hard, nontender, and nonadherent.  The report noted that there was no limitation of flexion of the PIP and MCP joints.  It also noted that the Veteran was right handed.  It concluded with diagnoses of status post amputation of the left ring finger, involving the distal phalanx, and traumatic degenerative joint disease of the left long and ring fingers.

In May 2009, the Veteran filed a statement indicating that he had pain, tenderness, limited motion, and loss of grip in the entire left hand.  He also reported that his ring finger injury was manifested by numbness, pain, and tenderness at the amputation site.  

An August 2009 statement was received from a co-worker of the Veteran.  The co-worker reported having witnessed the Veteran having trouble using his left hand on several occasions over the years.

In October 2009, a VA examination of the hand, thumb and fingers was conducted.  The VA examiner noted that the Veteran's claims folder had been reviewed, and the examination report included a summary of the history of the Veteran's left third and fourth finger disorders.  The Veteran reported increasing pain, stiffness, fatigue, and decreased grip strength in the left hand.  The report noted that he was currently retired, but had previously worked at a power plant for 32 years.  The Veteran reported having pain in the left hand ranging from 3 to 4 out of 10 in severity, and that this lasts until he stops what he is doing.  He also reported that he could not hold the car wheel when he is driving due to the stiffness in his left hand, and basically could not grip well with his left hand anymore.  The report noted that the Veteran was right handed.  

Range of motion testing revealed no problems in his left hand.  The report noted that the Veteran could move his fingers well, but that he had to force movement of the fingers when they were stiff.  As for his left long (third) finger, the report noted slight ankylosing of the DIP joint and clubbing of the fingernail, but that the area was without tenderness and did not interfere with the function of the other fingers.  As for his left ring (fourth) finger, the report noted that he did not have any tenderness, redness, or swelling on the distal end of his proximal phalanx post amputation.  The report noted that there was a gap of 1 centimeter from the tip of his left (fourth) finger to the palmer crease, and no gap with the rest of the fingers.  As for his left hand strength, the report noted that he has decreased strength with pulling and twisting of the left hand, and no problems with pushing.  The report noted that he has decreased dexterity of twisting, probing, writing, touching, and expression with his left hand.  The report concluded with diagnoses of status post amputation through the left ring (fourth) finger DIP joint, with slight ankylosing of the distal left long (third) finger, with nail deformity status post traumatic injury with residuals of pain.

During the course of this appeal, evaluations of 10 percent for traumatic degenerative joint disease of the left long (third) finger, status post partial amputation; 10 percent for scars, left long finger; a noncompensable evaluation for traumatic degenerative joint disease of the left ring (fourth) finger, status post amputation through the DIP joint; and a noncompensable evaluation for scar, left ring finger.  The Veteran continues to seek higher evaluations for each of these injuries.  

A.  Traumatic Degenerative Joint Disease of the 
Left Long (Third) Finger, Status Post Partial Amputation

The RO has assigned the Veteran's traumatic degenerative joint disease of the left long (third) finger, status post partial amputation, a 10 percent evaluation pursuant to Diagnostic Codes 5010 and 5229.  See 38 C.F.R. § 4.71a.
Diagnostic Code 5010 states that traumatic arthritis is rated as degenerative arthritis under Diagnostic Code 5003, which in turn, states that the severity of degenerative arthritis, established by x-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  38 C.F.R. § 4.71a.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Diagnostic Code 5229 contains the diagnostic criteria for limitation of motion of individual digits of the (first) index or long (third) finger.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230.  For limitation of motion leaving a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension that is limited to no more than 30 degrees, then it is given a 0 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5229.  If there is a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees, then a 10 percent rating is warranted, which is the highest rating available under this diagnostic code.  Id.

Generally for middle fingers, 0 degrees of flexion represents the finger fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed to 20 to 30 degrees, the MCP and PIP joints flexed to 30 degrees, and the thumb abducted and rotated so that the thumb pad faces the finger pads.  Joints in these positions are considered in a favorable position.  For such fingers, the MCP joint has a range of 0 to 90 degrees of flexion; the PIP joint has a range of 0 to 100 degrees of flexion; and the DIP joint has a range of 0 to 70 or 80 degrees of flexion.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230, Note 1 (2010).

When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the Rating Schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230, Note 2. 

Additionally, a maximum disability rating of 10 percent may be assigned for favorable or unfavorable ankylosis of the middle finger of either the major or minor hand.  38 C.F.R. § 4.71a, Diagnostic Code 5226.  Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995); see also DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, p. 94 (31st ed. 2007).

A disability is to be evaluated as unfavorable ankylosis, if both the MCP and the PIP joints of a digit are ankylosed; or if only the MCP or the PIP joint is ankylosed and there is a gap of more than two inches (5.1 cm.) between the fingertips and the proximal transverse crease of the palm (palm crease), with fingers flexed to the extent possible.  Whereas, a disability is to be evaluated as favorable ankylosis, if only the MCP or the PIP joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the fingertips and the palm crease.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230, Note 3.

The evidence of record shows that the Veteran has, at worst, ankylosis of the left long (third) finger DIP joint.  In the absence of additional ankylosis of the MCP or PIP joints, his disability may not be rated as an amputation.  38 C.F.R. §§ 4.71a, Diagnostic Code 5154, and Note (3) preceding Diagnostic Code 5216.  Thus, he is not entitled to a compensable evaluation under Diagnostic Codes 5154, 5226, or 5229.  38 C.F.R. § 4.71a, Diagnostic Codes 5154, 5226, 5229.  Further, there is no evidence to show that the Veteran has limitation of motion of other digits due to his left long (third) finger disability.  Therefore, an additional evaluation is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5226 at Note.  

The Veteran's service-connected traumatic degenerative joint disease of the left long (third) finger, status post partial amputation, has been assigned the maximum 10 percent schedular rating under 38 C.F.R. § 4.71a, Diagnostic Code 5229 throughout the pendency of this appeal.  The evidence of record does not demonstrate that the Veteran's service-connected traumatic degenerative joint disease of the left long (third) finger, status post partial amputation, was productive of either favorable or unfavorable ankylosis at any point during the pendency of this appeal.  Consequently, Diagnostic Code 5226 is not applicable.  Id. at Diagnostic Code 5226.  Even if Diagnostic Code 5226 was applicable, the maximum schedular rating available for either favorable or unfavorable ankylosis of an individual, non-thumb digit is 10 percent.  Id.  Potentially relevant diagnostic codes concerning neurological or musculature manifestations of the Veteran's left long finger disorder are similarly inapplicable.  See Schafrath v, Derwinski, 1 Vet. App. 589, 594 (1991).  Despite the Veteran's complaints of pain, stiffness and weakness in the left hand, the July 2005 VA examination noted 5/5 strength in all of his fingers.  The February 2007 VA examination found no limitation of motion in the fingers.  While the October 2009 VA examination noted findings of decreased strength with pulling and twisting of the left hand, and decreased dexterity of twisting, probing, writing, touching, and expression with his left hand, it also found no problems with his ability to push with the left hand.  Moreover, the October 2009 VA examination noted that the Veteran had no problems with the range of motion of the fingers in the left hand.  Similar physical examination findings were noted on the February 2007 and July 2005 VA examinations.  Finally, the October 2009 VA examiner noted that the slight ankylosing of the distal left middle (third) finger did not interfere with the function of the other fingers.  Accordingly, a higher rating in excess of the currently assigned 10 percent would not be warranted if rated upon interference with the overall function of the hand.  

There are no other anatomically relevant diagnostic codes under which a rating in excess of 10 percent is available for the Veteran's traumatic degenerative joint disease of the left long (third) finger, status post partial amputation.  The range of motion exhibited by the Veteran's long (third) finger is noncompensable pursuant to Diagnostic Code 5229.  Therefore, consideration of the functional limitation relating to this condition has been provided in the currently assigned 10 percent evaluation.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Accordingly, a rating in excess of 10 percent for the Veteran's service-connected traumatic degenerative joint disease of the left long (third) finger, status post partial amputation, is not warranted.

B.  Scars, Left Long Finger

The RO has assigned a 10 percent disability evaluation for scars, left long finger pursuant to Diagnostic Code 7804.

During the pendency of the appeal, the Rating Schedule for evaluating scars was revised and amended.  See 73 Fed. Reg. 54708-12 (Sept. 23, 2008).  The effective date of the revisions is October 23, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  As the Veteran's claim was received prior to October 23, 2008, the revised criteria are not for application in his case.  The amendment allows for a Veteran to request a review of a scar disability under the revised criteria irrespective of whether the Veteran's disability has increased since the last review.  Id.  However, no such request has been made.  

Pursuant to Diagnostic Code 7804, effective prior to October 23, 2008, scars that are superficial and painful on examination are rated under Diagnostic Code 7804 
(2008). Under Diagnostic Code 7804 (2008), a 10 percent evaluation is the maximum rating available.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Note (2) to Diagnostic Code 7804 states that a 10 percent evaluation will be assigned for a scar on the tip of a finger even though the amputation of the part would not warrant a compensable evaluation.  Note (2) further instructs the rater to see 38 C.F.R. § 4.68 on this part of the amputation rule.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2).  

A rating in excess of 10 percent under Diagnostic Code 7804 is not available.  Diagnostic Codes 7801, 7802 and 7803 also provide for a maximum rating of 10 percent.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803 (2008).  Thus, a rating in excess of 10 percent is not available under those diagnostic codes.  In addition, an increased evaluation is not warranted under Diagnostic Code 7805 (2008), as the medical evidence of record does not show that the Veteran's scars having ever caused any limitation of motion of any joint.  Moreover, a rating based upon limitation of motion due to a scar on the left middle finger would be considered pyramiding upon the currently assigned separate 10 percent rating for traumatic degenerative joint disease of the left long finger, status post partial amputation, which is based, in part, upon limitation of motion of the same involved joints.  38 C.F.R. §§ 4.14, 20.200 (2010).  

C.  Traumatic Degenerative Joint Disease of the Left Ring (Fourth) Finger, 
Status Post Amputation through the DIP Joint

The RO has assigned a noncompensable evaluation for the Veteran's service-connected traumatic degenerative joint disease of the left ring (fourth) finger, status post amputation through the DIP joint, pursuant to Diagnostic Codes 5010-5230.  Pursuant to Diagnostic Code 5230, any limitation of motion of the ring or little finger warrants a noncompensable evaluation.  

Under Diagnostic Code 5227, ankylosis of the ring or little finger is rated as noncompensable whether unfavorable or favorable.  A note following Diagnostic Code 5227 provides that in the case of ankylosis, consideration should be given as to whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand. 

VA examinations in July 2005, February 2007, and October 2009, have all recorded essentially a normal range of motion for the MCP and PIP joints of Veteran's left ring (fourth) finger.  Specifically, the July 2005 VA examination noted MCP joint range of motion from 0 to 90 degrees, and PIP joint range of motion from 0 to 110 degrees.  The February 2007 VA examination found no limitation of motion in the PIP and MCP joints, and the October 2009 VA examination noted that the Veteran has no problems with range of motion of the fingers in his left hand.  Moreover, there is no indication that this condition limits the motion of the other digits on the Veteran's hand or results in interference with the overall function of the left hand.  

Overall, the medical evidence of record does not show amputation at the PIP joint or proximal thereto; ankylosis of the left ring (fourth) finger that would warrant evaluation as amputation; nor does it show limitation of motion of the other digits or interference with the overall function of the hand warranting an additional evaluation.  There is therefore no basis for a compensable disability rating for the service-connected traumatic degenerative joint disease of the left ring (fourth) finger, status post amputation though the DIP joint, under the applicable diagnostic codes.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5156, 5227, 5230.

As noted, for disabilities evaluated on the basis of limitation of motion, VA is required to apply provisions pertaining to functional impairment.  38 C.F.R. §§ 4.40, 4.45, see DeLuca, 8 Vet. App. at 205.  However, where, as here, the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, these regulations are not for application.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

IV.  Scar, Left Ring (Fourth) Finger

The RO has assigned a noncompensable evaluation for the Veteran's scar, left (fourth) ring finger, pursuant to Diagnostic Code 7804.  During the pendency of the appeal, the rating schedule for evaluating scars was revised and amended.  See 73 Fed. Reg. 54708-12 (Sept. 23, 2008).  The effective date of the revisions is October 23, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  As the Veteran's claim was received prior to October 23, 2008, the revised criteria are not for application in his case.  The amendment allows for a Veteran to request a review of a scar disability under the revised criteria irrespective of whether the Veteran's disability has increased since the last review.  Id.  However, no such request has been made.  

Pursuant to Diagnostic Code 7804, effective prior to October 23, 2008, a 10 percent rating is warranted for scars that are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  

After reviewing the evidence of record, the Board finds that the Veteran's scar, left ring finger, is not superficial and painful on examination.  While the Veteran is competent to report symptoms he experiences, the Board finds the objective medical evidence to be more probative in this matter.  The July 2007 VA examination report noted that the Veteran denied any pain or flare-ups in the left ring finger.  The February 2007 VA examination for scars noted that the scar on the left ring finger was hard, non-tender and non-adherent.  The report also noted that there was no swelling or tenderness in the left ring finger.  The October 2009 VA examination for the hand, thumb, and fingers also found no tenderness, redness, or swelling in the left ring finger.  Thus, the record reflects the Veteran's reports of pain in the left ring finger have been inconsistent, and the objective medical examinations have consistently all found no tenderness in the left ring finger scar.  Accordingly, a compensable evaluation for scar, left ring finger, is not shown.  

In addition, an increased evaluation is not warranted under Diagnostic Code 7805, as the medical evidence of record does not show that the Veteran's left ring finger scar has caused any limitation of motion of any joint.  38 C.F.R. § 4.71a.  As the Veteran's left ring finger scar is not shown to be superficial or painful on examination, an increased evaluation in excess of 10 percent is not be warranted under Diagnostic Code 7804.  Id. 

V.  Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate, a task performed either by the RO or the Board.  Id; Also see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the Rating Schedule for those disabilities.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

With respect to the Veteran's residuals of a left long (third) finger, status post partial amputation, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the 10 percent rating inadequate.  The Veteran's service-connected left long (third) finger disability is evaluated as a musculoskeletal disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id., see also 38 C.F.R. § 4.71a, Diagnostic Code 5229.  Specifically, the Veteran's traumatic degenerative joint disease of the left long (third) finger, status post partial amputation, has been manifested by a normal range of motion; decreased dexterity and strength; no ankylosis or limitation of the other fingers; no more than slight overall interference with function of the left hand; and complaints pain, decreased dexterity and strength.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are congruent with the disability picture represented by a 10 percent disability rating.  A 10 percent rating is the maximum schedular rating provided for disabilities of the long (third) finger.  The criteria for a 10 percent rating reasonably describe the Veteran's disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5229; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749.

The evidence shows that the Veteran's scars, left long finger, tare 3 cm. long, located over the PIP joint, which is tender to palpation, adherent, and superficial; and a scar on the pad of the finger, which is hardened, with skin peeling off at the scar, and with deformed and hardened nail and cuticle.  The severity of this disability is comparable to superficial and painful scars which contemplated under Diagnostic Code 7804 (2008).  As the criteria for a 10 percent rating reasonably describe the Veteran's disability level and symptomatology, the schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.118, Diagnostic Code 7804; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749.

As for the Veteran's traumatic degenerative joint disease of the left ring (fourth) finger, status post amputation through the DIP joint, this condition has been manifested by a full range of motion of the PIP and MCP joints; no tenderness, redness or swelling; decreased dexterity and strength; no ankylosis or limitation of the other fingers; no more than slight overall interference with function of the left hand; and complaints pain, decreased dexterity and strength.  The severity of this disability is reasonably described by Diagnostic Code 5230, which is used in rating limitation of motion of the ring finger, as well as Diagnostic Code 5227, used in rating ankylosis of the ring finger.  See 38 C.F.R. 4.71a, Diagnostic Codes 5227, 5230 (2010).

Finally, the Veteran's scar on the left ring finger, which is shown to be hard, non-tender and non-adherent, is reasonably described by Diagnostic Codes 7804, which provides a 10 percent rating is warranted for scars that are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Moreover, the available diagnostic codes also provide for higher ratings, but these manifestations are simply not shown.

Thus, based on the evidence of record, the Board finds that the Veteran's disability pictures, with respect to each of his conditions on appeal, cannot be characterized as exceptional cases so as to render the schedular evaluations inadequate.  The threshold determination for a referral for extraschedular consideration was not met for any disability and, consequently, the Board finds that the Veteran is not entitled to a referral for extraschedular ratings.  Thun, 22 Vet. App. at 115.  
In reaching its conclusions herein, the Board has considered whether "staged ratings" are warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  While there may have been day-to-day fluctuations in these disorders, the evidence shows no distinct periods of time which manifestations varied to such an extent that ratings greater or less than those assigned would be warranted.  Cf. 38 C.F.R. § 3.344 (2010) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

In reaching these decisions, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against evaluations in excess of those already assigned throughout the pendency of this appeal, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 10 percent for traumatic degenerative joint disease of the left long (third) finger, status post partial amputation, is denied.

An evaluation in excess of 10 percent for scars, left long finger, is denied.

A compensable evaluation for traumatic degenerative joint disease of the left ring (fourth) finger, status post amputation through the PIP joint, is denied.

A compensable evaluation for scar, left ring finger, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


